Exceptions overruled. On December 3, 1955, the plaintiff (a minor) was injured while riding as a guest in an automobile owned and operated by the defendant. He brings this action of tort to recover for the injuries sustained. An auditor, to whom the case was referred under the usual rule, found that the accident which resulted in the plaintiff’s injuries was caused by the gross negligence of the defendant in the operation of his automobile. The case was tried to a jury on the auditor’s report and other evidence and the jury returned a verdict for the plaintiff. The sole question for decision is whether the judge erred in denying the defendant’s motion for a directed verdict. Neither the subsidiary findings of the auditor nor the evidence need be recited. It is enough to say that both amply warranted a finding of gross negligence on the part of the defendant. The defendant’s motion was rightly denied.